OPINION — AG — **** CANDIDATES — POLITICAL CLUBS — REPORTS **** 1. UNDER THE PROVISIONS OF 26 O.S. Supp. 1969, SECTION 423.6[26-423.6] [26-423.6], ANY CLUB OR ORGANIZATION COMPOSED OF THE ELECTORATE WHICH ATTEMPTS TO ELECT ITS CANDIDATES TO OFFICE MUST FILE A REPORT WITH THE APPROPRIATE ELECTION BOARD SHOWING ALL CONTRIBUTIONS RECEIVED AND ALL EXPENDITURES MADE. 2. UNDER THE PROVISIONS OF SECTION 423.6(A), A CANDIDATE IS REQUIRED TO REPORT ALL CONTRIBUTIONS RECEIVED AND ALL EXPENDITURES MADE ON HIS BEHALF WHICH COME WITHIN HIS KNOWLEDGE REGARDLESS OF WHETHER MADE BY HIM PERSONALLY OR BY THOSE ASSOCIATED TOGETHER ON HIS BEHALF. CITE: 26 O.S. 1969 Supp., 423.6 [26-423.6], 26 O.S. 1969 Supp., 432.2 [26-432.2] JOHN C. HOWARD